Citation Nr: 0000453	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-06 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $3,304.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran apparently had active service from February 1954 
to October 1957.  He died in August 1996 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office Committee on Waivers and Compromises 
(RO) in Cleveland, Ohio.  While the RO initially found that 
collection of the overpayment would not violate the 
principles of equity and good conscience, that determination 
was later reconsidered and, in April 1998, it was determined 
that waiver of any amount of the overpayment was precluded by 
the appellant's bad faith actions in failing to report Social 
Security income despite being clearly informed that it was 
her obligation to do so in connection with her application 
and later receipt of VA pension benefits.  In March 1999, the 
Board, resolving all doubt in the appellant's favor, found 
that bad faith was not shown, and remanded the case to the RO 
for an equity and good conscience determination.  The RO 
obtained an up-to-date financial status report from the 
appellant and denied waiver of all or any amount of the 
overpayment at issue.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The appellant was at fault in creating an overpayment of 
VA pension benefits, calculated at $3,304, by her failure to 
properly report to VA all income received from every source, 
including Social Security benefits.  

3.  VA was not at fault in the creation of the overpayment.

4.  The appellant is shown to be unable to repay all or any 
part of the overpayment at issue by reason of financial 
inability.  She is clearly shown to have minimized all or 
most of her expenses and proper application of the principles 
of equity and good conscience requires waiver of the entire 
amount of overpayment.


CONCLUSION OF LAW

Recovery of all or any amount of the overpayment of VA 
pension benefits in the amount of $3,304 would violate the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist required by 
law.  Id.  

The essential history of this appeal was provided in the 
introduction.  While applicants for VA benefits, including 
the appellant, are expected to read and follow the directions 
with respect to all or any benefits they may receive and to 
comply with all reporting requirements, and while all 
individuals dealing with the Government are presumed to 
understand the legal requirements for the lawful receipt of 
any benefits, in this particular case, the Board previously 
found that despite the fact the appellant was provided clear 
and adequate notice of her obligations to report all income 
from every source (including Social Security benefits), the 
veteran's failure to report her receipt of this income was 
not intentional and thus did not constitute a willful 
intention to seek an unlawful advantage.  Accordingly, her 
actions giving rise the overpayment of $3,304 did not rise to 
the level of bad faith, thereby precluding waiver of all or 
any amount of the overpayment at issue.  The appellant does 
not dispute the creation or the amount of the debt.

However, there is no question that the appellant's failure to 
read and follow the clear and simple directives of VA 
correspondence (which was certainly received by the appellant 
and which explained in no uncertain terms that it was her 
obligation to report all income received from every source, 
including Social Security), and her failure to promptly 
report the receipt of such income, was the absolute and 
proximate cause of the overpayment in this case.  There is no 
argument nor is there any evidence which shows that VA was in 
any way at fault in the creation of this overpayment.  The 
appellant was unjustly enriched by the entire amount of the 
overpayment since no amount was apparently payable to her in 
consideration of her receipt of Social Security Supplemental 
Income benefits.  

While the veteran has written that it was her honest belief 
that she was able to receive both Social Security and VA 
benefits, the United States Supreme Court has held that 
everyone dealing with the Government is charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 
(1947); Morris v. Derwinski, 1 Vet. App. 260 (1991).  
Regulations are binding on all who seek to come within their 
sphere, regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance.  Merrill at 385.  

It must next be determined whether the evidence establishes 
that recovery of the indebtedness in this case would be 
against equity and good conscience, in which case, recovery 
of the overpayment may be waived.  38 U.S.C.A. § 5302; 
38 C.F.R. §§  1.963(a), 1.965.  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  A 
decision reached should not be unduly favorable or adverse to 
either the appellant or the Government.  Arriving at an 
equitable determination between both the appellant and the 
Government, consideration must be given to certain enumerated 
factors, which are not intended to be all-inclusive. 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase, "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive:  (1)  Fault of the debtor.  Where actions of the 
debtor contribute to creation of the debt.  (2)  Undue 
hardship.  Whether collection would deprive the debtor or 
family of basic necessities.  (3)  Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (4)  Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (5) Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The fault of the appellant having been discussed above, the 
only remaining issue relevant to this case is undue hardship 
of collection on the appellant.  The appellant herein is 
55 years old and shown to be unemployed and disabled from 
work.  Her spouse is deceased.  Her only income is from 
Social Security and is $810 per month.  Her recent financial 
status report indicates that she has mostly minimized 
necessary monthly expenses.  She pays no rent and lives in 
her mother's home, but is worried that this home will be 
taken to offset her mother's considerable medical expenses 
from a nursing home.  After payment of all monthly bills from 
total monthly income, she has reported a net monthly loss in 
excess of $125.  While the Board does not consider it to have 
been a sound financial choice to have purchased a motor 
vehicle for a sum in excess of $17,000 the same month she was 
initially notified by VA of conflicts regarding her receipt 
of pension benefits, and while the ownership of this vehicle 
including monthly insurance appears to cost almost $4,000 per 
year, the Board cannot say that such expense is unreasonable 
or excessive.  She is not shown to have any substantial 
assets and the only luxury appears to be cable television, 
the cost of which would not itself be sufficient for 
repayment of this debt.  

Accordingly, again resolving all doubt in the appellant's 
favor, the Board finds that requiring her to repay all or any 
part of this overpayment of pension benefits would cause 
undue financial hardship and the entirety of this debt should 
be waived. The benefit of the doubt has been resolved in her 
favor. 38 U.S.C.A. § 5107.


ORDER

Waiver of recovery of improved death pension benefits of 
$3,304 is granted.  



		
WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

